DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0333673 A1 to Cho et al.
As to claim 1, Cho discloses a display device comprising: a switching element connected to a gate line and a data line (Fig. 1, paragraph 0026, where the thin film transistor (TFT) is connected to a scan line (SLn) and data line (DLm)); 5a liquid crystal capacitor including a pixel electrode that is connected to the switching element and a common electrode to which a common voltage is applied (Fig. 1, paragraphs 0026-
As to claim 2, Cho discloses the display device, wherein the capacitance of the storage capacitor is set based on the difference 20between the maximum frame frequency and the minimum frame frequency (Fig. 1-3, paragraphs 0059-0062, where the data voltage applied to storage capacitor (Cst) varies based on the frame rate).
As to claim 3, Cho discloses the display device, wherein the capacitance of the storage capacitor is set based on the maximum frame frequency (Fig. 1-3, paragraphs 0059-0062, where the data voltage applied to storage capacitor (Cst) varies based on the frame rate).
As to claim 8, Cho discloses the display device, wherein the storage voltage is greater than the common voltage by more than 3 volts (Fig. 4, paragraphs 0063-0068, .
Claims 11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0139294 A1 to Kim.
As to claim 11, Kim discloses a display device comprising: a first substrate (Fig. 10-11B, paragraph 0148, first substrate (301)); a gate conductive layer including a gate line, a gate electrode, and a 33storage electrode line and provided on the first substrate (Fig. 10-11B, paragraph 0148, gate line (GL1), gate electrode (GE1), storage electrode (751)); a gate insulating layer provided on the gate conductive layer (Fig. 10-11B, paragraph 0148, gate insulating layer (311)); a semiconductor layer provided on the gate insulating layer (Fig. 10-11B, paragraph semiconductor layer (311)); a data conductive layer including a data line, a source electrode, a drain 5electrode, and a capacitor electrode and provided on the semiconductor layer (Fig. 10-11B, paragraph 0148, data line (DL1), source electrode (SE1), drain electrode (DE1)); a pixel electrode provided on the data conductive layer and connected to the drain electrode (Fig. 10-11B, paragraph 0148, pixel electrode (PE1)); and a common electrode facing the pixel electrode (Fig. 10-11B, paragraph 0148, common electrode (330)), wherein the display device is operable at a variable frame frequency 10between a maximum frame frequency and a minimum frame frequency (Fig. 1, paragraph 0050, where the phase lock loop (PPL) adjusts the frequency of the clock signal (DCLK)), wherein a common voltage is applied to the common electrode, and a storage voltage that is greater than the common voltage by more than a predetermined level is applied to the storage electrode line, and wherein capacitance of the storage capacitor formed of the storage 15electrode 
As to claim 16, Kim discloses the display device, wherein the storage voltage is greater than the common voltage by more than 3 15volts (Fig. 4, paragraphs 0091-0113, where pixel voltage (Vpx1) may be greater than common voltage (Vcom) by any amount).
As to claim 17, Kim discloses the display device, wherein the capacitance of the storage capacitor is set based on the difference between the maximum frame frequency and the minimum frame frequency (Fig. 1 and 4, paragraphs 0050 and 0091-0113, where the pixel voltage stored in storage capacitor (Cst) varies based on the frequency from phase lock loop (PPL)).
As to claim 18, Kim discloses the display device, wherein the capacitance of the storage capacitor is set based on the maximum frame frequency (Fig. 1 and 4, paragraphs 0050 and 0091-0113, where the pixel voltage stored in storage capacitor (Cst) varies based on the frequency from phase lock loop (PPL)).
As to claim 19, Kim discloses the display device, wherein the storage capacitor further includes an N+ doping layer provided between the semiconductor layer and the capacitor electrode (Fig. 10-11B, paragraph 0167, where ohmic layers (321a, 321b) are n+ doped).
claim 20, Kim discloses the display device, wherein the semiconductor layer is formed with a same pattern as the data conductive layer (Fig. 10-11B, paragraph 0148, semiconductor layer (321)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0333673 A1 to Cho et al. in view of U.S. Patent Pub. No. 2017/0139294 A1 to Kim.
As to claim 9, Cho is deficient in disclosing the display device, wherein the storage capacitor further includes: a gate insulating layer provided on the second electrode; a semiconductor layer provided on the gate insulating layer; and 10an N+ 
However, Kim discloses the display device, wherein the storage capacitor further includes: a gate insulating layer provided on the second electrode (Fig. 10-11B, paragraph 0148, gate insulating layer (311), where storage electrode (751) is the second electrode); a semiconductor layer provided on the gate insulating layer (Fig. 10-11B, paragraph 0148, semiconductor layer (321)); and 10an N+ doping layer provided on the semiconductor layer, wherein the first electrode is provided on the N+ doping layer (Fig. 11A-11B, paragraphs 0167-0169, where ohmic contact layers (321a, 321b, 322a, 322b) are N+ doped).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display device as taught by Cho by including a semiconductor layer as taught by Kim.  The suggestion/motivation would have been in order to form all of the semiconductor elements on the semiconductor layer (Kim, paragraph 0148).
As to claim 10, Cho discloses the display device, wherein the switching element includes: 15a gate electrode connected to the gate line (Fig. 1, paragraph 0026, where the gate of the transistor (TFT) is connected to scan line (SLn)); a source electrode connected to the data line (Fig. 1, paragraph 0026, where the source of transistor (TFT) is connected to data line (DLm)); and a drain electrode connected to the pixel electrode of the liquid crystal capacitor and the first electrode of the storage capacitor (Fig. 1, paragraph 0026, where the drain of transistor (TFT) is connected to liquid crystal and storage capacitors (Clc, Cst)). 
Cho is deficient in disclosing wherein the semiconductor layer is formed with a same pattern as the 20data line, the source electrode, the drain electrode, and the first electrode.
However, Kim discloses wherein the semiconductor layer is formed with a same pattern as the 20data line, the source electrode, the drain electrode, and the first electrode (Fig. 10-11B, paragraph 0148, where semiconductor layer (321) is formed with a same pattern as data line (DL1), source electrode (SE1) and drain electrode (DE1)).  In addition, the same motivation is used as the rejection in claim 9.
Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the minimum frame frequency is 48 Hz and the maximum frame frequency is 120 Hz, the capacitance of the storage capacitor is set so that 5CLC/(CST+CLC) is less than 93 %, and wherein the CLC is capacitance of the liquid crystal capacitor, and the CST is the capacitance of the storage capacitor”, in combination with the other limitations set forth in claim 4.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the minimum frame frequency is 48 Hz and the maximum frame 10frequency is 144 Hz, the capacitance of the storage capacitor is set so that CLC/(CST+CLC) is less than 80 %, and wherein the CLC is capacitance of the liquid crystal capacitor, and the CST is the capacitance of the storage capacitor”, in combination with the other limitations set forth in claim 5.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein 15the minimum frame frequency is 48 Hz and the maximum frame frequency is 165 Hz, the capacitance of the storage capacitor is set so that CLC/(CST+CLC) is less than 73 %, and wherein the CLC is capacitance of the liquid crystal capacitor, and the CST is the capacitance of the storage capacitor”, in combination with the other limitations set forth in claim 6.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the minimum frame frequency is 48 Hz and the maximum frame frequency is 240 Hz, the capacitance of the storage capacitor is set so that CLC/(CST+CLC) is less than 61 %, and wherein the CLC is capacitance of the liquid crystal capacitor, and the CST is the capacitance of the storage capacitor”, in combination with the other limitations set forth in claim 7.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein 20the capacitance of the storage capacitor is set so that CLC/(CST+CLC) is less than a reference value, and wherein the CLC represents capacitance of a liquid crystal capacitor formed by the pixel electrode and the common electrode, and the CST represents the capacitance of the storage capacitor”, in combination with the other limitations set forth in claim 12.
Claims 13-15 are dependent on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627